 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   COMPOUND SOLUTIONS, INC., a                        Case No.: 19cv2058-JAH (WVG)
     California Corporation,
10
                                       Plaintiff,       ORDER VACATING HEARING
11                                                      DATE
     v.
12
     COREFX INGREDIENTS, LLC, a
13
     Delaware Limited Liability Company;
14   DOES 1-10,
15                                   Defendant.
16
17         After a careful review of the parties’ submissions, the Court deems Defendant
18   CoreFx Ingredients, LLC’s Motion to Change Venue (Doc. No. 10), suitable for
19   adjudication without oral argument. See CivLR 7.1 (d.1).
20         Accordingly, IT IS HEREBY ORDERED that Defendant’s motion is taken under
21   submission without oral argument and the hearing set for February 3, 2020, is VACATED.
22   The Court will issue an order in due course.
23         IT IS SO ORDERED
24
25   DATED:      January 27, 2020
26                                                  _________________________________
                                                    JOHN A. HOUSTON
27
                                                    United States District Judge
28

                                                    1
